United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Philadelphia, PA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-1042
Issued: July 27, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 29, 2021 appellant filed an appeal from a December 29, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-1042.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.1
For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review
authority is limited to appeals which are filed within 180 days from the date of issuance of OWCP’s
decision.2

1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

2

Id. at § 501.3(e).

The 180th day following the December 29, 2020 decision was June 27, 2021. As this fell
on a Sunday, appellant had until Monday, June 28, 2021 to file the appeal.3 Appellant did not file
an appeal with the Board until June 29, 2021, more than 180 days after the December 29, 2020
OWCP decision. The Board thus finds that the appeal docketed as No. 21-1042 is untimely filed.
The Board is without jurisdiction to review the appeal. Appellant has not offered a reason to
explain the failure to timely file an appeal with supporting documentation sufficient to establish
compelling circumstances.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”4
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1042 is dismissed.
Issued: July 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

In computing the date of filing, the 180-day time period for filing an appeal begins to run on the day following
the date of OWCP’s decision. The last day of the period so computed shall be included, unless it is a Saturday, Sunday
or Federal holiday, in which event the period runs to the close of the next business day. 20 C.F.R. § 501.3(f)(3).
4

Id. at § 501.6(d).

2

